UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1571



JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-02-44-7)


Submitted:   June 24, 2003                   Decided:   July 8, 2003


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the district court’s orders denying

his motion for leave to proceed in forma pauperis and his motion

for reconsideration.     We have reviewed the record and find no

reversible error.     Accordingly, we deny the motion for leave to

proceed in forma pauperis and dismiss on the reasoning of the

district court. See Turner v. United States, No. MISC-02-44-7 (W.D.

Va. Oct. 17, 2002; May 5, 2003).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2